Field, J.
The evidence tended to show an executory agreement that the indebtedness of George C. Winchester to the defendant should be applied, so far as it would go, to the indebtedness of the defendant to the plaintiffs, but that it was never actually so applied. The account annexed upon which the credit appears was filed after the suit was brought.
The ruling was therefore correct. Gen. Sts. c. 155, § 13. Cary v. Bancroft, 14 Pick. 315. Blanchard v. Blanchard, 122 Mass. 558. Exceptions overruled.